NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ANGEL JAMES MORENO, Appellant.

                             No. 1 CA-CR 13-0177
                              FILED 07-17-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR 2011-121921-002
          The Honorable Carolyn K. Passamonte, Judge Pro Tem

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant

Angel James Moreno,
Appellant
                            STATE v. MORENO
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Michael J. Brown joined.


D O W N I E, Judge:

¶1             Angel Moreno timely appeals his convictions for resisting
arrest, theft of means of transportation, criminal damage, and threatening
or intimidating in violation of Arizona Revised Statutes (“A.R.S.”) sections
13-2508(A)(1), -1814(A)(5), -1602(A)(1), and -1202(A)(1), respectively.
Pursuant to Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104
Ariz. 297, 451 P.2d 878 (1969), defense counsel has searched the record,
found no arguable question of law, and asked that we review the record
for reversible error. See State v. Richardson, 175 Ariz. 336, 339, 857 P.2d 388,
391 (App. 1993). Moreno filed a supplemental brief in propria persona that
we have considered.

                 FACTS AND PROCEDURAL HISTORY 1

¶2           Officer Urbatsch was on patrol when he spotted a turquoise
late-model Chevrolet Camaro fitting the description of a vehicle recently
reported stolen. A person later identified as Jose Garcia emerged from a
nearby backyard and approached the officer. Officer Urbatsch questioned
Garcia about the Camaro. Moreno then emerged from the same backyard
and joined the conversation. He explained that he was in the process of
buying the Camaro and had the owner’s permission to test drive it to his
home, where it was parked.

¶3           Officer Urbatsch received confirmation the Camaro had been
stolen. Upon hearing this news, Moreno and Garcia became belligerent,
stopped cooperating, and began screaming obscenities. They fled to the
fenced backyard. Officer Urbatsch followed, but Garcia ran at him with
something in his hand, causing the officer to retreat and draw his firearm.




1 We view the facts “in the light most favorable to sustaining the
conviction[s].” State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981).



                                       2
                          STATE v. MORENO
                          Decision of the Court

¶4            Officer Magness arrived to assist. Officer Urbatsch moved to
the front of the house and saw Moreno running “in a dead sprint.” He
gave chase. Moreno ignored commands to stop. Officer Urbatsch
ultimately caught Moreno, who resisted attempts to handcuff him. After
Moreno was handcuffed and placed in a patrol car, officers returned to
Moreno’s house. Garcia, still in the backyard, was “spraying something”
at officers and screaming profanities. It took five officers to subdue him.
While in the patrol vehicle, Garcia kicked the doors and screamed
obscenities. Moreno then began screaming and “kicking out the doors” of
the patrol car he was in. Officers attempted to restrain him. Moreno
claimed he was in the Mexican Mafia and stated he and Garcia would
“come to your house and kill you and your kids.” He repeated the threat
“a few times.” Moreno later loosened his restraint and began kicking
again. He “broke the rubber molding around the top of the car . . . and
also bent the car door out to the point where it couldn’t be closed
anymore.”

¶5            Moreno was charged with resisting arrest, a class six felony,
theft of means of transportation, a class three felony, criminal damage, a
class one misdemeanor, and threatening or intimidating, a class one
misdemeanor. A jury found Moreno guilty of all counts. The court
imposed concurrent and consecutive terms of imprisonment, and Moreno
timely appealed. We have jurisdiction pursuant to A.R.S. §§ 12-
120.21(A)(1), 13-4031, and 13-4033(A)(1).

                             DISCUSSION

¶6               We have read and considered the briefs submitted by
Moreno and his counsel and have reviewed the entire record. See Leon,
104 Ariz. at 300, 451 P.2d at 881. We find no reversible error. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. Moreno was either present at or waived his presence
for all critical phases of the proceedings. He was represented by counsel.
The jury was properly impaneled and instructed. The jury instructions
were consistent with the offenses charged. The record reflects no
irregularity in the deliberation process.

¶7           Moreno contends he was “never able to testify.” The record,
though, establishes that he was offered a full opportunity to present
witnesses and evidence at trial, but declined to do so.

¶8          Construing Moreno’s remaining arguments liberally, he
appears to challenge the sufficiency of the evidence supporting his



                                    3
                            STATE v. MORENO
                            Decision of the Court

convictions. Our review of the record reveals substantial evidence for
each conviction. See Tison, 129 Ariz. at 552, 633 P.2d at 361 (in reviewing
for sufficiency of evidence, “[t]he test to be applied is whether there is
substantial evidence to support a guilty verdict”). “Substantial evidence
is proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant’s guilt beyond a reasonable doubt.” State v.
Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075 (1996). We will reverse a
conviction “only if there is a complete absence of probative facts to
support [the jury’s] conclusion.” State v. Carlisle, 198 Ariz. 203, 206, ¶ 11, 8
P.3d 391, 394 (App. 2000) (internal quotation marks omitted).

¶9            A person commits theft of means of transportation if,
without lawful authority, he knowingly “[c]ontrols another person’s
means of transportation knowing or having reason to know that the
property is stolen.” A.R.S. § 13-1814(A)(5). The Camaro’s owners did not
give Moreno or Garcia permission to drive the car. The Camaro had a
cracked steering column and could only be operated with a tool like a
screwdriver.     Moreno was in possession of the Camaro within
approximately two hours of it being reported stolen. See State v. Rood, 11
Ariz. App. 102, 103, 462 P.2d 399, 400 (1969) (“Unexplained possession of
recently stolen goods can generate an inference of the requisite felonious
intent.”). Once officers verified that the Camaro was stolen, Moreno
stopped cooperating and attempted to flee. See State v. Hunter, 136 Ariz.
45, 48-49, 664 P.2d 195, 198-99 (1983) (jury can consider flight as
consciousness of guilt).

¶10            Resisting arrest occurs when a person intentionally prevents
or attempts “to prevent a person reasonably known to him to be a peace
officer, acting under color of such peace officer’s official authority, from
effecting an arrest by[] . . . [u]sing or threatening to use physical force
against the peace officer.” A.R.S. § 13-2508(A)(1). Officers Urbatsch and
Magness wore police uniforms, and Officer Urbatsch spoke to Moreno
from inside a patrol vehicle. As Officer Urbatsch was chasing Moreno, he
shouted, “stop police.” Moreno continued to resist even after officers
caught up with him and disregarded commands to “stop resisting.”

¶11           There was likewise substantial evidence Moreno committed
criminal damage by recklessly defacing or damaging property of the
Phoenix Police Department. See A.R.S. § 13-1602(A)(1). Officers observed
Moreno kicking the door of the patrol vehicle. He kicked it to such an
extent that the door bowed, the rubber lining broke off, and the vehicle
had to be taken out of service because it could no longer secure
passengers.


                                       4
                           STATE v. MORENO
                           Decision of the Court

¶12           Finally, the record supports Moreno’s conviction for
threatening or intimidating, an offense that requires evidence of a threat,
by words or conduct, to cause physical injury to another person. See
A.R.S. § 13-1202(A)(1). After reading their nametags aloud, Moreno told
Sergeant Britt, Officer McDavid, and Officer Magness that he was a
member of the Mexican Mafia and that he would kill them and their
children. The officers testified that because the Mexican Mafia is a
dangerous criminal street gang, they took the threat seriously.

                             CONCLUSION

¶13           We affirm Moreno’s convictions and sentences. Counsel’s
obligations pertaining to Moreno’s representation in this appeal have
ended. Counsel need do nothing more than inform Moreno of the status
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by
petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984). On the court’s own motion, Moreno shall have 30 days
from the date of this decision to proceed, if he desires, with an in propria
persona motion for reconsideration or petition for review.




                                :gsh




                                     5